Exhibit 16.1 Kenne Ruan, CPA, P.C. Phone: (203) 824-0441 Fax: (203) 413-6486 40 Hemlock Hollow Road, Woodbridge, CT 06525 Web: kruancpa@yahoo.com June 10, 2014 Office of the Chief Accountant Securities and Exchange Commission 100F Street, NE Washington, D.C.20549 Dear Sir/Madam: We have read the statements made by APEX 10 Inc.(the Company), which were provided to us and which we understand will be filed with the Commission pursuant to Item 4.01 of its Form 8-K, regarding our dismissal as their certifying accountant. We agree with the statements concerning our firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements made under Item 4.01. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, /s/Kenne Ruan, CPA, P.C. Kenne Ruan, CPA, P.C.
